Case:
Case:1:20-cv-04699
      1:19-cv-07915Document
                   Document#:
                            #:59-10
                              52-8 Filed:
                                    Filed:09/09/20
                                           09/09/20Page
                                                   Page11of
                                                          of33PageID
                                                              PageID#:2368
                                                                     #:1496




                          EXHIBIT 8
 Case:
 Case:1:20-cv-04699
       1:19-cv-07915Document
         Case MDL No.Document#:
                              #:59-10
                                52-8 Filed:
                       2948 Document  Filed:
                                       27 09/09/20
                                             09/09/20
                                             Filed     Page
                                                       Page22Page
                                                   06/05/20   of
                                                               of33PageID
                                                                   PageID
                                                                   1 of 2 #:2369
                                                                           #:1497




                                BEFORE THE
                      UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION


IN RE: TIKTOK, INC., CONSUMER                    MDL Docket No. 2948
PRIVACY LITIGATION




                        NOTICE OF RELATED ACTIONS

      Pursuant to Rules 1.1(h) and 6.2(d) of the Rules of Procedure for the United

States Judicial Panel on Multidistrict Litigation, Defendant TikTok, Inc. (“TikTok”)

gives notice of the following related actions:

           1. H.S., a Minor, through her Guardian, J.S., individually and on behalf
              of all others similarly situated, v. TikTok, Inc., Beijing Bytedance
              Technology Co. Ltd, Musical.ly, and ByteDance, Inc., 1:20-cv-03007
              (N.D. Ill.) (Hon. John Z. Lee), filed May 20, 2020.

           2. M.E., through her guardian, Anna Marie Emmerich, individually and
              on behalf of all others similarly situated, v. TikTok Inc., and ByteDance
              Inc., 4:20-cv-03555-DMR (N.D. Cal.) (Magistrate Judge Donna M. Ryu),
              filed May 27, 2020.

           3. L.M., a minor through Guardian, S.M., individually and on behalf of
              all others similarly situated, v. TikTok Inc. and ByteDance Inc., 3:20-cv-
              00498-RJD (S.D. Ill.) (Magistrate Judge Reona J. Daly), filed June 4,
              2020.

      Copies of the docket sheets and complaints for each action are submitted with

this Notice. The actions contain questions of fact and law that are common to the

matters listed on the Schedule of Actions previously submitted by Plaintiff (Dkt. No.

1-2) and identified in subsequent Notices of Related Actions (Dkt. Nos. 13, 24), and

are premised on the same core issues as the other actions pending before the Panel.

These actions are therefore related actions for purposes of these proceedings. For

example:




                                           -1-
 Case:
 Case:1:20-cv-04699
       1:19-cv-07915Document
         Case MDL No.Document#:
                              #:59-10
                                52-8 Filed:
                       2948 Document  Filed:
                                       27 09/09/20
                                             09/09/20
                                             Filed     Page
                                                       Page33Page
                                                   06/05/20   of
                                                               of33PageID
                                                                   PageID
                                                                   2 of 2 #:2370
                                                                           #:1498




      The H.S. action alleges violations of the Illinois Biometric Information Privacy

Act (“BIPA”) on behalf of a class of minor Illinois residents based on TikTok

Defendants’ alleged unlawful collection, storage, dissemination, and use of TikTok

App users’ biometric identifiers. This action has already been related to and

consolidated with E.R. v. TikTok, Inc., et al., 1:20-cv-02810 (N.D. Cal.), before Hon.

John Z. Lee, which is among the actions included in this MDL.

      The M.E. action alleges violations of BIPA on behalf of a class of Illinois

residents based on defendants TikTok, Inc. and ByteDance, Inc.’s alleged unlawful

collection, storage, use, and disclosure of TikTok App users’ biometric information.
      The L.M. action alleges violations of BIPA on behalf of a class of minor Illinois

residents based on defendants TikTok, Inc. and ByteDance, Inc.’s alleged unlawful

collection, storage, use, and disclosure of TikTok App users’ biometric information.



Dated: June 5, 2020              By:    /s/ Anthony J Weibell

                                       Anthony J Weibell
                                       WILSON SONSINI GOODRICH & ROSATI
                                       Professional Corporation
                                       650 Page Mill Road
                                       Palo Alto, CA 94304-1050
                                       Telephone: (650) 493-9300
                                       Facsimile: (650) 565-5100
                                       Email: aweibell@wsgr.com

                                    Attorneys for all Defendants




                                          -2-
